Mathews, J.
delivered the opinion of the court. This is a case in which the plaintiff seeks to recover damages to the value of a slave, alleged to have been killed by the defendant.
The case was submitted to a jury, who found for the latter, and from the judgment rendered on the verdict, the former appealed.
The evidence in the case shews property in the appellant, and the killing by the appellee. The only question is, whether the killing took place under circumstances that justify it.
The testimony which comes up with the record is multifarious, but from it we gather the following facts, that the slave was in the habit of going at large without a written permission from his master; that he was of a bad character, and was killed in the defendant’s attempt to arrest him, on a suspicion of his having committed a felony, whilst he was endeavouring to effect his escape, having attempted to seize a gun.
Eustis for plaintiff, Turner for defendant.
The verdict of the jury is general, and decides both the law and facts of the case, and it is the opinion of a majority of this court, that the verdict and judgment are correct.
It is therefore ordered, adjudged, and decreed, that the judgment of the district court be affirmed with costs.